COUNTY HOSPITAL — HIRING ADMINISTRATOR A member of the board of control of a county hospital can take part in the hiring of an administrator for such hospital even though the board member holds a mortgage on property owned by the administrator.  The Attorney General has under consideration your letter wherein you relate that a board of control of a county hospital hired an administrator, and thereafter the administrator entered into a real estate transaction with a member of the Board that hired him; that the administrator subsequently resigned and then was rehired by a Board differently constituted, but still contained the member who held a mortgage on the property of the administrator.  You then, in effect, ask: Can a member of the board of control of a county hospital take part in the hiring of an administrator on whose property the member holds a mortgage? Chapter 17 of Title 19 of the Oklahoma Statutes relates to county hospitals, and within that chapter, 19 Ohio St. 789 [19-789] (1969), provides in pertinent part: "It shall be the duty of the board of county commissioners to place the management and control of said hospital either under a board of control composed of five members or to lease the hospital and equipment therein to a charitable nonprofit organization . . . . " Title 19 Ohio St. 790.1 [19-790.1] (1969), provides in pertinent part: "(a) No member of the board of control shall have a personal pecuniary interest either directly or indirectly in any purchases or contracts for said hospital unless the same are purchased or awarded by competitive bids." (Emphasis added) "(b) The board of control shall in management of a county hospital: "2. Employ a competent administrator as the executive officer of the hospital and fix his compensation." A board member holding a mortgage on property owned by an administrator hired by the board does not constitute a direct or indirect personal pecuniary interest by said board member as contemplated by Section 19 Ohio St. 790.1 [19-790.1], supra.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. A member of the board of control of a county hospital can take part in the hiring of an administrator for such hospital even though the board member holds a mortgage on property owned by the administrator.  (Duane Lobaugh) (ED NOTE: conflict of interest)